NO. 07-13-00015-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                   JANUARY 31, 2013


                            SHAVONN PRICE, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


            FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

       NO. 2012-435,628; HONORABLE BRADLEY S. UNDERWOOD, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION

       Appellant, Shavonn Price, filed Notice of Appeal to appeal a judgment convicting

her of the offense of possession of a controlled substance with intent to deliver, and

sentence of six years confinement in the Institutional Division of the Texas Department

of Criminal Justice. Appellant’s counsel filed a Motion to Dismiss Appeal on January

28, 2013.


       Because the motion meets the requirements of Texas Rule of Appellate

Procedure 42.2(a), and this Court has not delivered its decision prior to receiving it, the

motion is hereby granted and the appeal is dismissed. Having dismissed the appeal at
appellant=s request, no motion for rehearing will be entertained and our mandate will

issue forthwith.




                                             Mackey K. Hancock
                                                 Justice



Do not publish.




                                         2